FILED
                                                                       Apr 01 2020, 9:19 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Paula M. Sauer                                              Curtis T. Hill, Jr.
Danville, Indiana                                           Attorney General of Indiana

                                                            Justin F. Roebel
                                                            Supervising Deputy Attorney
                                                            General
                                                            Indianapolis, Indiana


                                             IN THE
     COURT OF APPEALS OF INDIANA

A.C.,                                                       April 1, 2020
Appellant-Respondent,                                       Court of Appeals Case No.
                                                            19A-JV-2510
         v.                                                 Appeal from the Hendricks
                                                            Superior Court
State of Indiana,                                           The Honorable Karen M. Love,
Appellee-Petitioner.                                        Judge
                                                            Trial Court Cause No.
                                                            32D03-1905-JD-70



Friedlander, Senior Judge.




Court of Appeals of Indiana | Opinion 19A-JV-2510 | April 1, 2020                               Page 1 of 8
[1]   A.C. appeals the juvenile court’s dispositional order, challenging the court’s

      authority to award wardship of him to the Department of Correction (DOC).

      We affirm.


[2]   On May 4, 2019, seventeen-year-old A.C. was involved in an altercation with

      his father which lead to police being called. Upon being detained in a police

      vehicle, A.C. spit in his father’s face. As a result of this incident, the State filed

      a delinquency petition alleging that A.C. had committed one count of battery

      and one count of battery by bodily waste, both Class B misdemeanors if
                                         1
      committed by an adult. A.C. admitted to the battery by bodily waste, and the

      State dismissed the other count of battery. The State and the probation

      department recommended that A.C. be placed in a residential facility where his

      behavioral issues, as well as any substance abuse issues and trauma as a result

      of physical and psychological abuse, could be addressed and where family

      counseling would be required. A.C. agreed with this recommendation. The

      juvenile court found A.C. to be a delinquent child, placed him under the

      supervision of the probation department and in treatment at Transitions

      Academy and ordered him to serve a four-month term of probation upon

      completion of the residential treatment. A.C. entered Transitions Academy on

      May 30.




      1
          Ind Code § 35-42-2-1 (2018).


      Court of Appeals of Indiana | Opinion 19A-JV-2510 | April 1, 2020             Page 2 of 8
[3]   On June 27, the State filed a Motion to Modify Supervision with the juvenile

      court, alleging that A.C. had violated the dispositional order and the conditions

      of his probation by leaving the Transitions Academy facility for three days

      without permission and by testing positive for marijuana. At a hearing on the

      motion, A.C. admitted that he violated the court’s order by leaving the facility

      without permission. A representative of Transitions Academy testified that the

      facility was willing to allow A.C. to remain in treatment. The State

      recommended that A.C. remain at Transitions, and the court ordered A.C.’s

      continued placement at Transitions.


[4]   On September 12, the State filed a second Motion to Modify Supervision. On

      this occasion, the State alleged that A.C. had violated the terms of the

      dispositional order and the conditions of his probation by assaulting other

      residents on at least three different occasions, failing to fully engage in therapy,

      refusing to take responsibility for his actions, refusing to engage in an

      appropriate manner, behaving aggressively, threatening to assault his therapist,

      using profanity toward staff and court personnel, and failing to control his

      behavior from escalating. At a hearing on this motion, A.C. admitted to the

      assault of another resident by kicking him in the head. The CEO of Transitions

      testified that A.C. had struggled the entire time he had been at the facility. She

      stated that he was “still not taking any responsibility” and that he “has a very

      short fuse.” Tr. Vol. 2, pp. 98, 99. She further testified that A.C. “poses a risk

      to others more than [he] poses a risk to himself” because, when he gets very

      angry, he becomes “very verbally aggressive” and “very physically aggressive.”


      Court of Appeals of Indiana | Opinion 19A-JV-2510 | April 1, 2020           Page 3 of 8
Id. at 99. Finally, she testified that A.C. could not remain at the facility because

      he had no interest in engaging in therapy and that he needed a placement that

      “eliminates all choice for him” and that the only program she knew of that

      offered that is the DOC. Id. at 101. Both A.C.’s probation officer and the CEO

      of Transitions recommended that A.C. be placed in the DOC. The court

      accepted A.C.’s admission and modified its original dispositional order to

      award wardship of A.C. to the DOC. A.C. now appeals.


[5]   A.C. challenges the juvenile court’s authority to commit him to the DOC. The

      gist of A.C.’s argument is that his violation of the court’s dispositional order

      and the conditions of his probation is the same as a violation of probation in a

      criminal case. Accordingly, he argues the juvenile court had no authority to

      order him committed to the DOC for a probation violation without a portion of

      his “sentence” being suspended in the court’s original dispositional order.

      Appellant’s Br. p. 11. In support of his argument, he cites criminal statutes

      regarding misdemeanor plea agreements and probation violation and

      revocation.


[6]   In presenting this argument, A.C. completely overlooks the character of the

      juvenile system and its differences from the criminal system. On this topic, our

      Supreme Court has said:


               [A] juvenile case is a civil and not a criminal matter. Juvenile
               adjudications do not constitute criminal convictions.


               The nature of the juvenile process is rehabilitation and aid to the
               juvenile to direct his behavior so that he will not later become a
      Court of Appeals of Indiana | Opinion 19A-JV-2510 | April 1, 2020              Page 4 of 8
               criminal. For this reason the statutory scheme of dealing with
               minors is vastly different than that directed to an adult who
               commits a crime. Juvenile judges have a variety of placement
               choices for juveniles who have delinquency problems, ranging
               from a private home in the community, a licensed foster home, a
               local juvenile detention center, to State institutions such as the
               Indiana Boys School and Indiana Girls School. None of these
               commitments are considered sentences.


      Jordan v. State, 512 N.E.2d 407, 408 (Ind. 1987) (internal citation omitted).


[7]   Once a child is determined to be a delinquent child pursuant to either Indiana

      Code sections 31-37-1-1 (1997) or 31-37-2-1 (1997), the juvenile court is

      required to hold a dispositional hearing to, among other things, consider the

      alternatives for the care, treatment, rehabilitation, or placement of the child.

      Ind. Code § 31-37-18-1 (1997). If the child is determined to be delinquent

      pursuant to Section 31-37-1-1, as A.C. was in the present case, the juvenile

      court has the choice of several dispositions and may choose more than one. See

      Ind. Code §§ 31-37-19-5 (2012), -6 (2009). Examples of disposition alternatives

      are supervision of the child by the probation department, outpatient treatment,

      emancipation of the child, and community service. See Ind. Code § 31-37-19-

      5(b). Still others are wardship to the DOC, confinement in a juvenile detention

      facility, and placement in a shelter care facility. See Ind. Code § 31-37-19-6(b).


[8]   The choice of the specific disposition of a juvenile adjudicated to be delinquent

      is a matter within the sound discretion of the juvenile court. J.S. v. State, 881
N.E.2d 26, 28 (Ind. Ct. App. 2008). The juvenile court is accorded wide

      latitude and great flexibility in its dealings with juveniles. Id. This discretion is,

      Court of Appeals of Indiana | Opinion 19A-JV-2510 | April 1, 2020             Page 5 of 8
       however, subject to the statutory considerations of the welfare of the child, the

       safety of the community, and the policy of favoring the least harsh disposition.

       M.C. v. State, 134 N.E.3d 453, 458 (Ind. Ct. App. 2019); see also Ind. Code § 31-

       37-18-6 (1997) (setting forth factors juvenile court must consider when entering

       a dispositional decree). We will reverse a juvenile disposition only for an abuse

       of discretion, which occurs when the juvenile court’s action is clearly erroneous

       and against the logic and effect of the facts and circumstances before the court,

       or the reasonable, probable, and actual inferences drawn therefrom. C.C. v.

       State, 831 N.E.2d 215, 217 (Ind. Ct. App. 2005).


[9]    Here, in its first dispositional order, the juvenile court placed A.C. under the

       supervision of the probation department and ordered placement at Transitions

       Academy. This was clearly within the court’s discretion and statutory powers.

       See Ind. Code §§ 31-37-19-5(b)(1) (juvenile court may, in addition to an order

       under § 31-37-19-6, order supervision of child by probation department), 31-37-

       19-6(b)(2)(D) (juvenile court may enter any dispositional decree specified in §

       31-37-19-5 and place child in shelter care facility).


[10]   The State subsequently filed two motions to modify A.C.’s supervision, alleging

       that A.C. had violated the terms of his probation. Any change in a juvenile’s

       disposition order, including revoking his probation, is accomplished by

       modification of the original order pursuant to Section 31-37-22-1 (2017), as the




       Court of Appeals of Indiana | Opinion 19A-JV-2510 | April 1, 2020          Page 6 of 8
                                    2
       court did in this case. Following the hearing on the State’s second motion to

       modify supervision, the juvenile court awarded wardship of A.C. to the DOC in

       its modified dispositional order. This disposition is also a statutory alternative.

       See Ind. Code § 31-37-19-6(b)(2)(A)(i) (juvenile court may award wardship to

       the department of correction).


[11]   Pursuant to the juvenile statutory scheme, probation and wardship to the DOC

       are just two of several statutory disposition alternatives available to the juvenile

       court. Section 31-37-19-5(b)(1), under which the court may order supervision of

       the juvenile by the probation department, does not require a suspended

       sentence as a prerequisite to the imposition of probation; rather, a term of

       probation stands alone as a distinct disposition and is treated as any other

       disposition alternative in the juvenile setting. This is distinct from probation in

       the criminal setting where probation is a criminal sanction in lieu of

       imprisonment. See Bratcher v. State, 999 N.E.2d 864, 873 (Ind. Ct. App. 2013),

       trans. denied.




       2
         The juvenile court is required to advise the child and the child’s parent, guardian, or custodian of the
       modification procedures. See Ind. Code § 31-37-18-8 (1997). A.C. does not claim that he was not informed
       of these procedures. Indeed, at A.C.’s fact-finding/disposition hearing he was advised that if he is placed on
       probation and is later found to have violated a condition of that probation, the court may modify its original
       dispositional order and impose any of the dispositional options that could have been imposed. Tr. Vol. 2, p.
       30. Moreover, A.C. specifically initialed the paragraph in the court’s order of probation that states: “If the
       Court finds that I have violated any conditions of probation, the Court may modify the original dispositional
       order and impose any of the dispositional options that could have been imposed, to include removal from the
       home and commitment to secure or residential placement for an indeterminate period.” Appellant’s App.
       Vol. 2, p. 63. In addition, at the hearings on the State’s motions to modify supervision, the court warned
       A.C. of the possible consequences of a finding that he violated his probation: “[T]he Court can, uh, change
       the conditions of your probation. I could order probation to last for a longer period of time. I could change
       your placement. I could send you to the Department of Correction[ ].” Tr. Vol. 2, p. 55; see also id. at 70, 92.

       Court of Appeals of Indiana | Opinion 19A-JV-2510 | April 1, 2020                                    Page 7 of 8
[12]   In this case, when A.C. failed to abide by the court’s original dispositional order

       (i.e., comply with the terms of his probation and participate in treatment at

       Transitions), the court modified its order to award wardship of A.C. to the

       DOC. In doing so, the court followed the juvenile statutory scheme, which

       does not require a suspended commitment to the DOC in order for a juvenile to

       be placed on probation.


[13]   Based on the foregoing, we conclude the trial court was within its statutory

       authority when it modified its original dispositional order and ordered wardship

       of A.C. to the DOC.


[14]   Judgment affirmed.


       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 19A-JV-2510 | April 1, 2020         Page 8 of 8